Petition for certification granted and the Appellate Division judgment is summarily modified to direct that if, on remand ordered by the Appellate Division, the case proceeds to trial and the State seeks to introduce the chemists’ report into evidence, the trial court is to conduct a hearing to develop a factual record for the purpose of determining whether a hearsay exception exists to support the admission of the report into evidence. See State v. Matulewicz, 101 N.J. 27, 31-32 (1985).
Jurisdiction is not retained.